Drawings
The drawings, including the replacement drawings filed May 6, 2021, are objected to because they fail to show:
A profiled sleeve connected to the inner shaft by only one fastening point distributed over a circumference of the profiled sleeve (Claims 6, 16, 22 & 28).
Straight knurling (Claim 8).  
Radial outer sides of the axially running radial projections of the inner shaft including depressions into which the profiled sleeve is depressed (Claims 12, 19 & 25).
Axially running radial projections that extend along the entire length of inner shaft 8 (Claims 13, 20 & 26).
A profiled sleeve having a length equal to the entire length of the inner shaft 8 (Claims 14, 21).
Axially running radial projections of the inner shaft that define an octagonal profile (Claims 15 & 27).
Axially running radial projections of the inner shaft that define a cloverleaf profile (Claims 15 & 27).
Axially running radial projections of the inner shaft that define a hexagonal profile (Claims 15 & 27).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification
The disclosure is objected to bas failing to comply with 37 CFR 1.74 because the detailed description of the invention at page 2, line 12 through page 5, line 5 fails to refers to the drawings by figure numbers and the features of the invention by reference characters.

Claim Rejections - 35 USC § 112
Claims 6, 8, 11-16, 22 & 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 6 recites the limitation, “one or more ultrasonic sonotrodal fastening points”.  That which structurally differentiates a ultrasonic sonotrodal fastening point from any other fastening point is unknown.  In the reply filed May 6, applicant asserts that the term “ultrasonic sonotrodal” imparts a particular structure, just as terms  “weld” and “bend” impart particular structures.  However, applicant has failed to identify any particular structure imparted by the term “ultrasonic sonotrodal”. 
Claim 22 recites a limitation, “the profiled sleeve is connected to the inner shaft by only one fastening point [that are disposed radially between the inner shaft and the profiled sleeve],” that does not make sense.
Claim 28 recites a limitation, “the profiled sleeve is connected to the inner shaft by only one fastening point [that are distributed over a circumference of the profiled sleeve],” that does not make sense.

Claim Rejections - 35 USC § 102
Claims 6, 11-13, 15, 17-20 & 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurokawa, US 7,559,266.  Kurokawa discloses a steering shaft (12) for a motor vehicle (18), comprising: 
an outer shaft (12A); 
an inner shaft (12B) arranged in the outer shaft and configured so as to be displaceable axially (col. 8, lines 60-64) along the direction of an axis (19) of rotation; 
wherein the inner shaft includes axially running radial projections (51) on an outer side thereof; 

wherein the inner shaft includes a profiled sleeve (71) having an inner circumferential surface that lays against flanks (511) of the radial projections of the inner shaft and the outer circumferential surface of which lies against flanks (411) of the grooves of the outer shaft;
wherein the profiled sleeve is connected to the inner shaft by one or more fixed connection fastening points (714) distributed over a circumference of the profiled sleeve (see for example Fig. 16); and
wherein the profiled sleeve is composed of plastic (col. 14, lines 14-21), and the inner shaft is formed of metal (col. 14, lines 31-33),
wherein Fig. 9B shows radial outer sides (517) of the axially running radial projections of the inner shaft include depressions (see also “inclined gap” at col. 15, line 53) into which the profiled sleeve is depressed,
wherein Fig. 7 shows the axially running radial projections extend along an entire length of the inner shaft,
wherein Fig. 3A shows the axially running radial projections of the inner shaft define a cloverleaf profile.

Claim Rejections - 35 USC § 103
Claims 14, 16, 21, 22 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa.
Claims 14 & 21.  Just as in the instant application, Kurokawa does not show the profiled sleeve (71) having a length that is equal to the length of the axially running radial projections (51) of the inner shaft (12B).  However, applicant has not disclosed that making these lengths equal solves any particular problem or serves any other purpose. To the contrary, applicant’s own disclosure shows that the instant invention works well with the lengths not being equal.  As such, having the lengths being equal is deemed to be a design consideration which fails to patentably distinguish over the prior art to Kurokawa.
Claim 16, 22 & 28.  Kurokawa does not expressly disclose the profiled sleeve (71) being  connected to the inner shaft (12B) by only one fastening point (714).  However, the elimination of an element (i.e. fastening points in excess of one) and its function (i.e. additional fastening) is deemed to be obvious when, as in the present case, the function of the element is not desired.  See MPEP 2144.04IIA.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa in view of Hill, US 4,180,990.  Kurokawa discloses a steering shaft comprising an inner shaft with projections connected to a sleeve, but Kurokawa does not expressly disclose providing the surface of the projections with straight knurling.  Hill teaches straight knurling the surface of an inner shaft (S) in order to join the shaft to a sleeve (21) (col. 5, lines 29-31).  It would have been obvious to one of ordinary skill in the art to modify the steering shaft of Kurokawa by providing the surface of its inner shaft projections with knurling in order to join the inner shaft with sleeve (71) as taught by Hill.

Response to Arguments
Applicant's arguments filed May 6 have been fully considered but they are not persuasive. 
Applicant argues the prior art fails to anticipate the claims because it does not disclose fastening points formed by ultrasonic sonotrode.  However, the patentability of a product does not depend on its method of production.  If, as in the present case, the product in the product-by-process claim is the same as a product of the prior art, the claim is unpatentable.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP § 2113.
Applicant further argues the prior art fails to anticipate the claims because it does not disclose fastening points that are disposed radially between the inner shaft and the profiled sleeve at a single axial location.  However, Kurokawa does in fact disclose fastening points (714) that are disposed radially between the inner shaft (12B) and the profiled sleeve (71) at a single axial location (the plane of Fig. 3A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/Greg Binda/Primary Examiner, Art Unit 3679